Willson, Judge.
In these cases the indictments charge that the defendant “did wilfully and unlawfully keep a disorderly house, to wit, a house kept as a common resort for prostitutes.” Our Code defines a disorderly house as “one kept for the purpose of public prostitution, or as a common resort for prostitutes and vagabonds.” (Penal Code, Art. 339.) This definition is different from that contained in the Code before the revision. In the original Code a disorderly house was “one kept for the purpose of public prostitution, or as a common resort for prostitutes, vagabonds, free negroes, or slaves.” (Pas. Dig., Art., 2027.) Under that definition of the offense, these indictments would unquestionably be good.
It is contended, however, that, under the statute as it now is, the indictments are bad, because they fail to allege that the house was kept as a common resort for both prostitutes and vagabonds. In our opinion, this exception is well taken. Heither in common parlance nor in the definitions given by lexicographers are the words “prostitute” and “vagabond” synonymous. It is not every prostitute that' is a vagabond, and vice versa. Our Code declares that a common prostitute is a vagrant, *593which means the same as a vagabond (Penal Code, Art. 3S5), but it does not declare every prostitute a vagrant. It is only the common prostitute that is by the law made a vagrant or vagabond.
Are all prostitutes common prostitutes? In the common acceptation of the terms, they are not. In the sense in which these terms are used, in the Code, we understand a prostitute to mean a woman who is unchaste; who has surrendered herself to illicit sexual intercourse with men. A common prostitute is a public prostitute, who makes a business of selling the use of her person to the male sex for the purpose of illicit intercourse. A woman may be a prostitute, and yet have illicit connection with one man only; but, to be a common prostitute, her lewdeness must be more general and indiscriminate.
We conclude, therefore, that the word prostitutes,55 as used in the definition of a disorderly house, does not necessarily mean and include vagabonds, and that, therefore, a house kept as a common resort for prostitutes, unless they be common prostitutes, is not a disorderly house. It must also be kept as a common resort for vagabonds. IE the house was kept for the purpose of public prostitution, then it is a disorderly house, without regard to what class of persons resort to it. But when the house is kept as a common resort, to constitute it a, disorderly house, it must be kept for the common resort of two certain classes of persons, to wit, prostitutes and vagabonds.
This being our view of the statute, we think these indictments fail to charge any offense against the law, and the judgments tire reversed and the prosecutions dismissed.

Reversed and dismissed.

Opinion delivered June 27, 1884.